Citation Nr: 1616099	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  11-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder rotator cuff tear with arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970, which includes service in the Republic of Vietnam.  He received the Combat Infantryman Badge, Bronze Star Medal, Army Commendation Medal, and Air Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from August and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the August 2010 decision, the RO denied entitlement to a TDIU.  In the December 2010 decision, the RO denied entitlement to service connection for a right shoulder disability.

The Veteran testified before a Veterans Law Judge (VLJ) at a December 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In February and September 2014, the Board remanded these matters for further development.

In March 2016, the Board sent the Veteran a letter informing him that the VLJ who conducted the December 2011 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.


FINDINGS OF FACT

1.  A right shoulder rotator cuff tear with arthritis is related to service.

2.  The Veteran is service-connected for the following disabilities: posttraumatic stress disorder (PTSD), rated 50 percent disabling; type II diabetes mellitus, rated 20 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  The Board is also granting service connection for a right shoulder rotator cuff tear with arthritis.  As the record current stands, the Veteran's combined disability rating is 70 percent. 
 
3.  The Veteran's service-connected disabilities preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder rotator cuff tear with arthritis are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claims of service connection for a right shoulder disability and for a TDIU, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an April 2014 VA examination report includes a diagnosis of chronic right shoulder rotator cuff tear with radiographic evidence of arthritic joint change.  Thus, a current right shoulder disability has been demonstrated.

The Veteran contends that he injured his right shoulder in service on various occasions.  For instance, he has reported that he experienced "catches" in his shoulder while in Ranger school in the winter of 1967.  At that time, he was required to jump from the high board into a swimming pool with heavy gear on his back and perform additional physical activities in the pool with his equipment.  Additional training exercises in service also affected his shoulder, such as marching with full gear for long distances, participating in belay and repelling training, and exiting helicopters.  Moreover, he experienced "giving" of his right shoulder on various occasions while jumping from moving helicopters in combat situations in Vietnam, fell on his right shoulder and elbow during one such jump, and injured his shoulder while clearing trees in Vietnam.  He has reportedly continued to experience intermitting right shoulder symptoms in the years since service.
The Veteran's "Certificate of Release of Discharge from Active Duty" form (DD Form 214) indicates that he served in Vietnam from December 1968 to December 1969 and that he received the Combat Infantryman Badge.  His receipt of the Combat Infantryman Badge confirms that he engaged in combat with the enemy.  VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b). 

The Veteran is competent to report right shoulder injuries in service.  His reports of such injuries in combat situations in service are satisfactory evidence and the reports are consistent with the circumstances of his service in Vietnam.  There is no clear and convincing evidence to the contrary.  Hence, the occurrence of in-service right shoulder injuries is conceded.

There are conflicting medical opinions as to whether the Veteran's current right shoulder disability is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In an April 2011 letter, J. Wilkinson, M.D. explained that the Veteran had a preexisting injury to his right shoulder prior to a right shoulder athroscopy that was performed in June 2010.  This prior injury was "not related to the [diagnosed] acute rotator cuff tear."  Dr. Wilkinson clarified in a subsequent letter, also dated in April 2011, that the Veteran's "preexisting injury could have exacerbated the severity of the rotator cuff tear of his right shoulder."  There was no further explanation or reasoning provided for either of Dr. Wilkinson's April 2011 opinions.

H.G. Maddux, M.D. explained in a December 2011 letter that the Veteran had longstanding problems with a rotator cuff injury to his right shoulder and that he related the onset of his shoulder problems to injuries that he sustained while climbing in Ranger training in service and due to a fall from a helicopter in Vietnam.  Dr. Maddux indicated that this was "certainly consistent with his type of injury."  Examination of the right shoulder revealed significantly limited range of motion, primarily related to elevation of the shoulder.  Active range of motion was limited to no greater than 45 degrees from the midline on the right shoulder.  These findings were compatible with chronic rotator cuff injury and were compatible with the Veteran's reported history of right shoulder injuries in service.

The nurse practitioner who conducted the April 2014 VA examination opined that it was not likely ("less likely than not") that the Veteran's right shoulder disability was secondary to any events or conditions of military service.  She reasoned that there was no medical evidence of any shoulder injury, complaints, or problems relative to military service.  The Veteran's January 1970 separation examination, which included a personal head to toe history, was silent and negative for any right shoulder injury, problems, or complaints.  X-rays conducted in May 2005 revealed right shoulder arthritic changes, but this was too remote from military service to be considered service-connected.  There was medical evidence of right shoulder complaints following a fall in May 2010 with subsequent medical and surgical intervention, but this could not be considered service-connected since it significantly post-dated military service.  The Veteran's report of right shoulder injuries during and after service with exactly the same mechanism of injury was also oddly coincidental, especially in view of the absence of any medical evidence or report of seeking medical attention in his service records or from the his own reports.  The April 2014 examiner also acknowledged the private medical opinions that identified a prior right shoulder injury.  While such an injury was possible, the examiner indicated that she was not able to conclude that this related to any events or conditions of service due to an absolute lack of supporting medical evidence.  An opinion based solely upon the Veteran's statement would be speculative.

An October 2014 VA examination report includes an opinion that it was not likely ("less likely as not") that the Veteran's current right shoulder disability was related to the injuries that he described in service.  The examiner who conducted the examination explained that although the Veteran was "cognizant," there was no medical evidence to support a finding that the documented acute injury to the right shoulder in May 2010 (over 41 years from 1969) was related to the subjective injury to the right elbow that reportedly caused right shoulder pain in 1969.  The Veteran did not report or comment on his right shoulder in service or during any medical evaluations post-service until his acute injury to the right shoulder in May 2010.  There was no chain of medical complaints related to the right elbow and shoulder injury in 2010.  The Veteran was self-employed as a farmer, which required hard labor of the upper and lower extremities.  He reported that he had no insurance for his right shoulder disability to be evaluated, even though he had been treated at VA since 1999.  It was likely ("more likely than not") that the right shoulder injury in May 2010 (that he immediately had evaluated) was due to his acute right shoulder injury in May 2010.

Dr. Wilkinson's April 2011 opinions are of minimal, if any, probative value because they are speculative and are not accompanied by any explanation or rationale.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The April and October 2014 opinions are also of minimal probative value because they are predominantly based upon the absence of objective clinical evidence of reports of and treatment for right shoulder problems in the Veteran's service treatment records or for many years after service.  These opinions discount the Veteran's reports of right shoulder problems in service without any explanation other than the fact that there is no objective evidence of such problems in his service treatment records.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  As explained above, the Veteran's reports of right shoulder problems in service (including those incurred in combat situations in Vietnam) are conceded.

The December 2011 opinion from Dr. Maddux, however, is based upon an examination of the Veteran and consideration of his reported history and it is accompanied by a specific rationale (i.e., the Veteran's report that his right shoulder symptoms had their onset in service and the fact that physical examination findings were compatible with his reported history) that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In sum, the preponderance of the evidence reflects that the Veteran has a current right shoulder disability (namely a rotator cuff tear with arthritis) and that this disability likely is related to his right shoulder injuries in service.  In light of the December 2011 opinion and the fact that the Veteran experienced right shoulder injuries in service and resolving reasonable doubt in his favor, the Board finds that the criteria for service connection for the currently diagnosed right shoulder rotator cuff tear with arthritis have been met.  Hence, service connection for this disability is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


II. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In the present case, the Veteran is service-connected for the following disabilities: PTSD, rated 50 percent disabling; type II diabetes mellitus, rated 20 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  The Board is also granting service connection for a right shoulder rotator cuff tear with arthritis.  As the record currently stands, the Veteran's combined disability rating is 70 percent.  Hence, he meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

A July 1971 "Veteran's Application for Program of Education or Training" form (VA Form 21E-1990) and a VA psychiatric examination report dated in August 1998 indicate that the Veteran attained a Bachelor of Science degree, that he studied history, English, political science, and military science in college, and that he attended (but did not complete) law school from 1971 through 1972.  Following service, he worked during various periods as a farmer, with the Kentucky Department of Agriculture, and as an insurance salesman.  He was not able to continue his job as an insurance salesman due to limitations associated with PTSD.  

At the time of the August 1998 VA examination, the Veteran was employed as a "private probation officer."  His duties as a probation officer reflected "somewhat of a sheltered and protected position" in that he was able to work at his own pace and he did not require any supervision.  He reported that he would quit his job as a probation officer "if they made [him] do anything" and the examiner who conducted the August 1998 examination noted that the Veteran was likely being given special consideration and that he appeared to be in a "special and somewhat shielded occupational position."  The examiner concluded that the Veteran was unable to get close to people, that he remained socially aloof and isolated, and that he felt uncomfortable and vulnerable when off his own property.  He discontinued his work in the insurance business because of these limitations and his occupation as a private probation officer "would be considered a special sheltered employment situation."  In the absence of such sheltered employment, it was "unlikely [that] the [V]eteran would be able to engage in substantial gainful activity."

VA treatment records dated from May 2000 to May 2003, VA examination reports dated in December 2000 and October 2006, and a July 2002 "Disability Report" form (Form SSA-3368) associated with the Veteran's available Social Security Administration (SSA) disability records reflect that the Veteran lost his job as a private probation officer in approximately December 1999 because changes were made at work and he began to be closely monitored.  He approached the owner of the company regarding problems with the person who was performing the monitoring, he and the owner had a falling out, and he quit/was fired.  He reported that if he was unable to have the final say in a job that he was performing, then he was unable to work for someone else.  He was not able to work with constant, close scrutiny of authority figures because he already had a good work ethic and did not need that kind of close monitoring and he feared that he would do grave harm to a person in authority due to the stress of unreasonable demands.  Also, he was unable to deal with job stress, routine, or structure.  After ending his job as a probation officer, he unsuccessfully attempted to secure other employment and worked to develop his privately-owned farm into a profitable farm.  He continued to work on his farm at the time of the October 2006 examination, but he reported during the examination that he did not have as much as energy as in the past, that he easily became tired, and that he had to take frequent breaks from his work.

A May 2010 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) and a May 2010 statement from the Veteran (VA Form 21-4138) indicate that he had a college degree and completed one year of law school.  He did not complete law school due to symptoms associated with PTSD and the fact that he could not get along with his professors.  He worked on a full time basis with the Kentucky Department of Agriculture and on a full time basis as a probation officer.  He quit his job as a probation officer in November or December 1999 due to conflicts with his supervisors which resulted from his PTSD and he was unable to secure or follow any substantially gainful occupation due to PTSD.  After quitting his full time job, he worked on a seasonal basis as a self-employed farmer through at least 2007.

The Veteran reported during VA diabetes and psychiatric examinations dated in June 2010, on a June 2010 "Pension Claim Questionnaire for Farm Income" form (VA Form 21-4165), and in a June 2010 statement (VA Form 21-4138) that he was experiencing increased numbness in his feet and that this interfered with his ability to walk, climb, and generally perform his livestock farming activities.  His feet would become numb after approximately 30 minutes of operating a tractor or driving a car and he was unable to complete shop work or fence repair work on the farm due to the numbness.  He was unsteady on his feet and had fallen 2 times in the previous 6 months.  He was also unable to operate a tractor due to neuropathy.  Therefore, he had sold his cattle and ceased his livestock farming activities because he was unable to make hay with the tractor and perform other essential farm duties.  Although he had previously completed 50 to 60 hours a week of farm work on a seasonal basis, he was only able to work 8 to 10 hours a week due to the neuropathy and he considered himself to be unemployable.  His gross farm income was approximately $12,500 in 2009, he anticipated a gross farm income of $3,000 in 2010, and there was no anticipated farm income for 2011.  He did not receive any other income other than VA disability benefits and SSA benefits.

The examiner who conducted the June 2010 VA diabetes examination opined that the Veteran was not unemployable due to his diabetes.  He explained that the Veteran's blood sugar had been fairly controlled by medication, even though he was self-admittedly poorly attentive to diet and lifestyle management.  In spite of the nerve function impairments which caused the Veteran to cease his farming operations, he had a knowledge and skill set that would allow him to consider alternative employment opportunities.  He had a Bachelor's degree in history, English, and ROTC, had a 4 year history of employment with the Kentucky Department of Agriculture, and a 9 to 10 year history of employment as a probation officer.  Medically speaking, he would be capable of sedentary type work in his area of education, skills, and experience.  However, he reported that his work in these capacities was precluded by his PTSD symptoms.

The psychiatrist who conducted the June 2010 VA psychiatric examination opined that the Veteran was not able to obtain gainful employment and sustain it solely "not due to his psychiatric condition."  He reasoned that the Veteran had not sought any assistance from VA over the previous 10 years for PTSD and was reasonably able to handle his situation with the symptoms.  He had worked full time on his farm and was unable to continue this work, but this was unrelated to his psychiatric disability.  The examiner then opined that the Veteran "may not be able to get and sustain gainful employment on the outside" where he had to function with several people and would have difficulty relating to others (especially authority figures).  His inability to function effectively on his farm was not due to his service-connected psychiatric disability.

A "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) was submitted in June 2010 by the Veteran's former employer with whom he had worked as a probation officer.  The employer indicated that the Veteran's records were no longer on file, but that he had been employed on a full time basis as an office manager, that he lost a numerous amount of time from work due to disability, and that he quit in 1999.

The Veteran reported in his September 2010 notice of disagreement (VA Form 21-4138 and attached statement) and in a September 2011 statement that farm income had been his only source of earned income, but that he was unable to continue farming because the neuropathy associated with his diabetes caused foot numbness and this made it dangerous to operate farm equipment.  Also, he was unable to work in any public occupation due to the symptoms associated with his PTSD.  His right shoulder disability also resulted in some work limitations.

In his December 2011 letter, Dr. Maddux opined that the Veteran was "disabled from his ability to engage in active farming due to a combination of rotator cuff injury to his right shoulder as well as peripheral diabetic neuropathy involving his lower extremities."  This opinion was based upon an examination of the Veteran which revealed that he had significantly limited range of shoulder motion (primarily related to elevation of the shoulder).  Active range of motion was limited to no greater than 45 degrees from the midline.

During the December 2011 hearing, the Veteran reported that he had last worked on a full time basis in 1999, that he operated a cattle farm in the years after his employment ended, and that he was unable to continue farming because of his service-connected neuropathy and his now service-connected right shoulder disability.  As a result of the neuropathy, he was not able to operate a tractor and complete essential farm tasks.  Also, his shoulder disability limited his ability to lift feed bags and sacks, fix fences, handle horses, and use a chainsaw to trim wood. Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The Veteran's testimony is therefore competent in this regard.

In an April 2014 letter, G.V. James, M.D. opined that the Veteran was disabled from his shoulder injury and was "not able to engage in his usual activities of farming that he has been used to for several years."  The Veteran also experienced diabetes mellitus and diabetic peripheral neuropathy "which may be partially contributing to his problem."  This opinion was based upon an examination of the Veteran which revealed that there was very significantly reduced range of motion of the right shoulder, especially to abduction (there was no more than 40 to 50 degrees of abduction).  There was evidence of atrophy of the supraspinatus tendon and some tenderness over the superior aspect of the shoulder (mainly over the supraspinatus tendon).  The Veteran underwent two shoulder surgeries, but they were not very successful as he continued to complain of severe pain in the shoulder and marked reduced range of motion.  The surgeon who operated on the Veteran felt that he was not a candidate for additional surgery.

Dr. Maddux stated in a February 2016 letter that the Veteran experienced progressive numbness in both feet and lower extremities.  As a result, he experienced difficulty with balance, experienced frequent falls, was unable to walk without a cane or a stick, was unable to properly operate foot pedals on a tractor, and was unable to properly use a power take-off on his equipment (including tractor, mower, bailer, bush hog, etc.).  Also, it was difficult to contain his livestock because he found it quite difficult to do fencing work.  Based on these factors, he was unable to do any type of work on his own farm.  Moreover, he found it difficult to work in stressful environments due to his PTSD.  As a result of his PTSD symptoms, which remained unresolved, he was unable to engage in a workplace environment away from his family farm.  Overall, because of the Veteran's peripheral neuropathy and PTSD, he was unable to engage in work activities in the normal workplace and was unable to continue engaging in work activities on his personal farm.  He would be "completely unemployable and should be disabled for employability because of these conditions."

In sum, the evidence indicates that the Veteran engaged in full time employment until 1999, at which time he quit due to symptoms associated with his service-connected PTSD.  Although he was subsequently self-employed as a farmer for a period of time, his ability to perform this job also ended due to his service-connected peripheral neuropathy.  The opinions of the examiners who conducted the August 1998 and June 2010 VA examinations, Dr. Maddux's December 2011 and February 2016 opinions, and Dr. James' April 2014 opinion support a conclusion that the Veteran's service-connected PTSD, peripheral neuropathy, and right shoulder disability, alone, collectively result in an inability to perform any type of gainful employment.  Specifically, the peripheral neuropathy and right shoulder disability preclude work on the Veteran's farm and PTSD precludes any other employment outside of the his farm.  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

In light of the above evidence and the medical opinions of record and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is therefore granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).


ORDER

Entitlement to service connection for a right shoulder rotator cuff tear with arthritis is granted.

Entitlement to a TDIU is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


